      Case 2:21-cv-00103 Document 12 Filed on 08/02/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 02, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

TOMMY ALLEN O’NEAL,                          §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 2:21-CV-103
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
           TO DISMISS CASE FOR FAILURE TO PROSECUTE

       On July 1, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Dismiss Case for Failure to Prosecute” (M&R,

D.E. 10). Petitioner was provided proper notice of, and opportunity to object to, the

M&R.     FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13.

Petitioner acknowledged receipt of the M&R on July 7, 2021. D.E. 11. However, no

objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R (D.E. 10), and all other relevant documents in the record, and

finding no clear error, the Court ADOPTS as its own the findings and conclusions of the
1/2
      Case 2:21-cv-00103 Document 12 Filed on 08/02/21 in TXSD Page 2 of 2




Magistrate Judge. Accordingly, this action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute.

       ORDERED this 2nd day of August, 2021.

                                        ___________________________________
                                        NELVA GONZALES RAMOS
                                        UNITED STATES DISTRICT JUDGE




2/2
